Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Acknowledgement is made of the replacement drawings filed on 4/20/2021.  These drawings are acceptable.

Claim Interpretation Maintained
The drum adjustment assembly of claim 1 and new claim 20 are both interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The drum adjustment assembly  has been interpreted in accordance with the disclosure according to embodiments as set forth in ([0061-0063 as suggested by Applicants in the response (4/20/2021; pages 8-9) and [0069] as suggested by Examiner in the non-final action 1/21/21; page5) OR any art recognized equivalent drum adjustment structure.
Claim 27 has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because further structural detailing to the drum adjustment assembly has been recited.

Reasons for Allowance
Acknowledgement is made of the reasons for allowance as set forth in the non-final office action mailed 1/21/21.  New independent claims 20 and 27 merely incorporate allowable subject matter into independent form.  Claims 1, 3-12, and 20-28 are allowable for reasons of record set forth in the non-final office action mailed 1/21/21 (see pages 9-10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
6/7/21